Idsley, J.
We cannot entertain the appellee’s motion to dismiss the appeal, taken from an order of seizure and sale, for the reasons stated in the motion, viz : that there is no assignment of errors, no statement of facts nor bill of exceptions, and as the proceeding was carried on via executiva, there is no testimony in the record, except that taken to show the sufficiency of the appeal bond.
The case of Kernion v. Hawes, 17 An. 36, cited in support of the motion, is not applicable to this case; as in the former, by the certificate of the clerk, the record did not contain all the evidence, whilst in the present one, the certificate is complete. See 886, 897, C. P.
It is therefore ordered, that the motion to dismiss the appeal be overruled.